DETAILED ACTION
The present office action is responsive to the applicant’s filling an RCE request on 7/07/2022. 
The application contains claims 1-20, all have been examined. Independent claims 1 and 12 have been amended.
The IDS filed 7/11/2022 has been reviewed by the examiner.
Previous rejection under 35 USC § 103 has been withdrawn as a result of the claim amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 1-11  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Claim 1 recites a “Method” comprising steps that may be performed manually and/or mentally.  The claim appears to be organized human activity (prong 1). The overall process presented on the claim is generating a document including clauses; after it is generated providing the document to a user and receiving a request to edit a clause; determining whether a user can edit the clause based on the user satisfying a permission requirement based on permission definition and that the clause to be edited is one in which has not been agreed upon. In response to determining that the user can edit the clause, by meeting both user and clause requirements, modify the clause, and in response to determining that the user cannot edit the clause, notifying and blocking the user from editing the clause.

Limitations under prong 1:
1) generating a document including clauses, 2) providing the document to a user, 3) receiving a request to edit a clause, 4) determining whether a user can edit the clause based on the user satisfying a permission requirement based on comparison of metadata associated with user; 5) determine that the clause to be edited is one in which has not been agreed upon, 6) in response to determining both the user satisfies the requirements, and the clause has a state other than that it has been agreed upon, the user can then edit the clause, and 7) in response to determining that the user cannot edit the clause, blocking the user from editing the clause. These appear to be nothing more than organized human activity.

Limitations under prong 2:
The limitations of  “accessing a permission definition” (looking at rules, chart or any other document that provides information as to what and who can edit the document) and “notifying a user that they are blocked from making any edits.” (telling the user he can work on the clause). These limitations would be considered insignificant extra-solution activity as mere data gathering, as seen in MPEP 2106.05 (g).   Also, with regards to: 1) the inclusion of the “servers” doing the generating, 2) the databases storing information, and 3) the transmitting of the notification to the client device  to include instructions to display the notification, do not integrate the claims into a practical application by merely adding the words “apply it” or equivalent. See MPEP 2106.05(f)

Step 2B – not significant more.
Thus, the recited “Method” is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.  Furthermore, the additional element of using a computer as a tool to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the recited method is non-statutory subject matter.

Claim 2-3: generating the documents merely further embellish the abstract idea as related to the generic computer element used to perform the abstract idea for using a computing system to generate the data (document with clauses). The claims do not add anything beyond the abstract idea.

Claim 4-8: determining permission using permission definition data (looking at tables of rules to determine access to clauses) is insignificant extra-solution activity to the judicial exception- see MPEP 2106.05(g). The claims do not add anything beyond the abstract idea.

Claim 9: displaying a notification to the blocked user with reasons merely further embellish the abstract idea as related to the generic computer element used to perform the abstract idea for using a computing system to generate the data. The claims do not add anything beyond the abstract idea.

Claim 10: the limitation describing the document to be a document to negotiate between entities  further describes the abstract idea previously identified in the independent claims.  

Claim 11: determining definition information for the clauses based on a classification merely further embellish the abstract idea as related to the generic computer element used to perform the abstract idea for using a computing system to select a permission using a classifier. The claims do not add anything beyond the abstract idea.

Claim 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  The claim is directed to instructions stored in a medium that
implement the method recited in claim 1. The media claim is no different than the corresponding method claim in substance.

Claim 12 recites a “CRM with instruction” comprising steps that may be performed manually and/or mentally.  The claim appears to be organized human activity (prong 1). The overall process presented in the claim is generating a document including clauses; after it is generated providing the document to a user and receiving a request to edit a clause; determining whether a user can edit the clause based on the user satisfying a permission requirement based on permission definition that the clause to be edited is one in which has not been agreed upon. In response to determining that the user can edit the clause by meeting both user and clause requirements, modify the clause, and in response to determining that the user cannot edit the clause, notifying and blocking the user from editing the clause.

Limitations under prong 1:
1) generating a document including clauses, 2) providing the document to a user, 3) receiving a request to edit a clause, 4) determining whether a user can edit the clause based on the user satisfying a permission requirement based on comparison of metadata associated with user; 5) determine that the clause to be edited is one in which has not been agreed upon, 6) in response to determining both the user satisfies the requirements, and the clause has a state other than that it has been agreed upon, the user can then edit the clause, and 7) in response to determining that the user cannot edit the clause, blocking the user from editing the clause. These appear to be nothing more than organized human activity.

Limitations under prong 2:
The limitations of  “accessing a permission definition” (looking at rules, chart or any other document that provides information as to what and who can edit the document) and “notifying a user that they are blocked from making any edits.” (telling the user he can work on the clause). These limitations would be considered insignificant extra-solution activity as mere data gathering, as seen in MPEP 2106.05 (g).   Also, with regards to: 1) the inclusion of the “servers” doing the generating, 2) the databases storing information, and 3) the transmitting of the notification to the client device  to include instructions to display the notification, do not integrate the claims into a practical application by merely adding the words “apply it” or equivalent. See MPEP 2106.05(f)
Step 2B – not significant more.
Thus, the recited “CRM with instruction” is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.  Furthermore, the additional element of using a computer as a tool to perform the recited steps amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply a judicial exception using a generic computer component cannot provide an inventive concept.  
Accordingly, the recited CRM is non-statutory subject matter.

Claim 13-14: generating the documents merely further embellish the abstract idea as related to the generic computer element used to perform the abstract idea for using a computing system to generate the data (document with clauses). The claims do not add anything beyond the abstract idea.

Claim 15-18: determining permission using permission definition data (looking at tables of rules to determine access to clauses) is insignificant extra-solution activity to the judicial exception- see MPEP 2106.05(g). The claims do not add anything beyond the abstract idea.

Claim 19: the limitation describing the document to be a document to negotiate between entities  further describes the abstract idea previously identified in the independent claims.  

Claim 20: determining definition information for the clauses based on a classification merely further embellish the abstract idea as related to the generic computer element used to perform the abstract idea for using a computing system to select a permission using a classifier. The claims do not add anything beyond the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorensson et al. (US 20170346828), in view of Soda PDF (https://support.sodapdf.com/hc/en-us/articles/360022316892-I-received-a-message-saying-I-do-not-have-the-necessary-permissions-to-make-modifications-How-can-I-edit-this-document-) posted March 21, 2019, available Sep 30 (hereinafter Soda), In view of Crawford et al. (US 6502113), in view of Konnola et al. (US 20180181552)

In regards to claims (1, 12)  Lorensson teaches a method of creating a document in an online document system, comprising: generating, by one or more servers of the online document system, the document, the document including a plurality of document clauses; accessing, by the online document system, a permission definition associated with each of one or more document clauses, each permission definition defining a set of requirements that a user must satisfy before the user can edit the associated document clause (see abstract and at least para 15, 16; 58-59, 65, 86, 94; teaches generating a document in which each section (which can be contract clauses), are associated to specific rules, roles and edit permissions); providing, by the online document system, the document for display to a viewing user; receiving, by the online document system, a request to edit a target clause from the viewing user; determining, by the online document system, whether the viewing user can edit the target clause, wherein determining that the viewing user can edit the target clause comprises: determining that the viewing user satisfies the set of requirements defined by the permission definition associated with the target clause; in response to determining that the viewing user can edit the target clause, modifying, by the online document system, the target clause based on the received request to edit the target clause (see para 94, 105-107; providing the document to the user, verifying if the user has access rights to edit and allowing the user to edit the section if the user has access).
Lorensson doesn’t specifically teach accessing from one or more databases storing information associated with the document, a permission definition; determining that the viewing user satisfies the requirements based on a comparison of metadata associated with the viewing user to the set of requirements.
Konnola teaches accessing from one or more databases storing information associated with the document, a permission definition; determining that the viewing user satisfies the requirements based on a comparison of metadata associated with the viewing user to the set of requirements (see para 51, 53-54, 57; access information associated to edit and document rights and comparing to metadata associated to document for access/edit rights)
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Konnola to modify Lorensson for access/edits rights, since it would have improved accessing access/edit rights.
Although the system of Lorensson based on rules teaches rendering the sections as a view only when the user doesn’t have authorization to edit (see para 107), Lorensson doesn’t specifically teach in response to determining that the viewing user cannot edit the target clause, by the online document system, to a client device of the viewing user, instructions to display a notification indicating that the viewing user is blocked from editing the target clause. 
Soda teaches in response to determining that the viewing user cannot edit the target clause, by the online document system, to a client device of the viewing user, instructions to display a notification indicating that the viewing user is blocked from editing the target clause. (see page 1-3; a system notification provided to user when trying to make modification to document and the user doesn’t have permission -blocked from editing).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Soda to modify Lorensson, since it would have provided feedback to the user according to permission level of the user taught by Lorensson.
Lorensson as modified by Konnola teach access and edit rights as taught above, but doesn’t specifically teach determining that the clause has a clause state other than that the clause has been agreed upon; and in response to determining both that the viewing user satisfies the set of requirements and that the clause has a clause state other than that the clause has been agreed upon, determining that the viewing user can edit the target clause.
Crawford teaches determining that the clause has a clause state other than that the clause has been agreed upon; and in response to determining both that the viewing user satisfies the set of requirements and that the clause has a clause state other than that the clause has been agreed upon, determining that the viewing user can edit the target clause (see Col. 2, lines 31-46 – teaches of a negotiation process in a document where clauses can be edited. On Col. 5, lines 18-29 – teaches that only authorized parties will be able to view/edit the clauses. Col. 3, lines 23-39 – teaches of color coded clause states, where GREEN would identify clauses that are agreed upon by all parties and would not be edited. Additionally on Col. 3, line 63 – Col. 4, line 5; Col. 6, lines 10-16 – teaches having control for what can be change in order to facilitate finalization of a legal document to be signed. Col 10 lines 41-57- determines the status of the clauses during negotiation, included those clauses that are been negotiated but for which is the party to have made the last proposal).   
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Crawford to determine clauses state, including which have received proposal and are still been negotiated, to modify the teachings of Lorensson in view of Konnola for edit rights, in order to include the determination of Crawford in the edit rights determination process, since it would have provided means to determine and  present feedback (color coding) of the determination to the user as to status of each clause and enhance the permission process with approval or denial for editing taught by Lorensson as modified by Konnola.

In regards to claims (2, 13) Lorensson teaches wherein generating the document comprises: receiving, from a creating user, a request to create the document; receiving, at the online document system, the plurality of document clauses, each document clause comprising clause content; and receiving, at the online document system, a set of permission definitions comprising the permissions definition associated with each of one or more document clauses (see abstract and at least para 15, 16; 58-59, 65, 86, 94; teaches generating a document in which each section [which can be contract clauses], are associated to specific rules, roles and edit permissions. Para 105-107; providing the document to the user and allowing the user to edit the section based on permission).

In regards to claims (3, 14) Lorensson teaches wherein generating the document further comprises: receiving, from the creating user, a document template for document, the document template comprising one or more template document clauses and one or more template permission definitions; and receiving, at the online document system, a set of edits to the one or more template document clauses and the one or more template permission definitions (see abstract and at least para 15, 16; 49, 58-59, 65, 86; teaches generating a document in which each section [which can be contract clauses], are associated to specific rules, roles and edit permissions. Para 105-107; providing the document to the user and allowing the user to edit the section based on permission Para 49 teaches using templates to construct the document and its parts).

In regards to claims (4, 15), Lorensson teaches, wherein accessing a permissions definition associated with each of one or more document clauses comprises identifying that a permissions definition is associated with the target clause based on an identifier of the target clause, a clause type of the target clause, and/or a document type of the document (see para 15, 49,125 depending on document type parts and permissions are assigned).

In regards to claims (5, 16), Lorensson teaches, wherein a clause type of the target clause is representative of one or more of: a subject matter area of the target clause, a product or service described by the target clause, and/or a level of confidentiality of content of the target clause (see para 94, 125, permission based on the type of subject matter of the section).

In regards to claims (6, 17), Lorensson teaches, wherein the permissions definition associated with the target clause is distinct from a permissions definition associated with a second clause having a common clause type as the clause type of the target clause (see para 15, 18-21, 49, 65, 69; the levels of access can differ for different version of the same document for a specific section, where a common type of section can be available for a user and not for others, which as provided by the examples include contract clauses- para 94).

In regards to claim 7, Lorensson, wherein the permissions definition associated with the target clause is distinct from a permissions definition associated with a second clause having a different clause type from the target clause (see para 15, 18-21, 49, 65, 69; distinct permission levels on the multiple sections which as provided by the examples include contract clauses -para 94).


In regards to claims (8, 18), Lorensson teaches wherein determining whether the viewing user satisfies the set of requirements defined by the permissions definition associated with the target clause is based on one or more of: an identifier of the viewing user, a role of the viewing user, a title of the viewing user, a group the viewing user is a member of, and/or an entity associated with the viewing user (see abstract and para 21; using user login to determine permission).

In regards to claims (11, 20), Lorensson teaches, wherein accessing a permissions definition associated with each of one or more document clauses comprises accessing one or more permissions definitions automatically generated by the online document system based on a clause type of one or more clauses of the document, the content of one or more clauses of the document, and/or characteristics one or more users associated with the document (see para 15, 18-21, 49, 65, 69, 94, 125 teaches depending on document section type permissions are assigned).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorensson, Soda,  Crawford and Konnola as applied to claims above, in view of Capone et al. (US20190318107)

In regards to claim 9 , Although the system of Lorensson based on the rules teaches rendering the sections as a view only when the user doesn’t have authorization to edit (para 107), Lorrenson does not specifically teach wherein notifying the viewing user that the viewing user does not satisfy the set of requirements defined by the permissions definition associated with the target clause comprises generating a notification comprising text indicating which requirement of the permission definition associated with the target clause that viewing user does not satisfy.
Capone teaches wherein notifying the viewing user that the viewing user does not satisfy the set of requirements defined by the permissions definition associated with the target clause comprises generating a notification comprising text indicating which requirement of the permission definition associated with the target clause that viewing user does not satisfy (see para 55: teaches providing a notification with reason for denial. “denial of access may include generating a message for display on the computing device indicating generally that the access was denied or more specifically identifying why the access was denied. For example, the file container 150 may be designated as read-only or may require a higher user access level in order to be overwritten”).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Capone to modify the teachings of Lorensson as modified by Soda, since it would have provided feedback which makes it clear to the user according to permission level his access to editing the clauses taught by Lorensson. 

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorensson, Soda, Crawford and Konnola as applied to claims above, in view of Theodore et al. (US 10915699)

In regards to claims (10, 19), Lorensson teaches generating a document which includes a contract with clauses (see abstract and at least para 15, 16; 58-59, 65, 86, 94), Lorensson doesn’t specifically teach wherein the document is being negotiated between a plurality of entities and wherein the first user is associated with a first entity of the plurality of entities.
Theodore teaches wherein the document is being negotiated between a plurality of entities and wherein the first user is associated with a first entity of the plurality of entities (see fig 4, 7-8, and at least Col 13 line 9-59, Col 16 line 48-65,  Col 20, lines 11-39, Line 54-60; teaches a document editing system with  user permission editing and negotiating between parties).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of the system of Capone to modify the teachings of Lorensson as modified by Soda, since it would have enhance the manner in which document editing process was done in association to the negotiation by enhancing and automating steps for the role based editing permissions. 

Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicants arguments with regards to the 101 rejection have been considered but are not persuasive. Although the amendments include language additional language for comparing metadata to make a determination, the added language doesn't overcome the USC 101 rejection because metadata is data of data. The step looks at data and verifies if a user has credential or permission to edit. The additional step takes that determination and another determination if any change has been done to a clause in order to allow or deny a user from editing the clause. These steps are not providing a technical improvement as they are determinations to a set of rules or parameters that have been previously set. The amendments are appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (e.g. computer process, algorithm or setting to take an action in response to a determination) - see MPEP 2106.05(d) and Berkheimer Memo.

Further applicant argues that Crawford fails to teach determining that the clause has a clause state other than that the clause has been agreed upon; and in response to determining both that the viewing user satisfies the set of requirements and that the clause has a clause state other than that the clause has been agreed upon, determining that the viewing user can edit the target clause.
Examiner respectfully disagrees. As provided in the rejection above the Lorensson as modified by Crawford an as modified by Konnola teaches verifying user right to access and edit a clause by comparing user rights in metadata. The reference of Crawford is brought into the combination because it teaches that authorized users, meaning that the system already has verified the users can access and edit/negotiate the clauses can determine the status of the clauses and provided color coding which helps as a visual representation of status of the clause. Crawford teaches in part in col 10 lines 41-57, that it can determine the status of the clauses including which clauses are been negotiated in association to which party made the last proposal (edit). Therefore, the system both verifies for authorized users and determines for clauses that are in negotiations or a proposal has been submitted on (different state to an agreed on). The combination of Lorensson as modified by Konnola which verifies access and edit rights in association to a document in combination with the teachings for clauses state determination of Crawford teaches the limitation as required by the claim language, see rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144